Order, Supreme Court, Bronx County (John A. Barone, J.), entered May 7, 2007, which, in an action for personal injuries, granted the motion of defendant Challenger Equipment Corp. (Challenger) for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
Challenger made a prima facie case of entitlement to summary judgment by establishing that it did not make repairs to the griddle top of the oven at plaintiffs employer, the instrument which caused plaintiffs injury. The work order and invoice relating to repairs effected approximately two weeks prior to the subject accident demonstrate that the work performed did not relate to the griddle top (compare Royal v Brooklyn Union Gas Co., 122 AD2d 132 [1986]). The affidavit from plaintiffs expert submitted in response to Challenger’s motion lacked an appropriate evidentiary basis to create a triable issue of fact (see Butler-Francis v New York City Hous. Auth., 38 AD3d 433, 434 [2007]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Lippman, F.J., Friedman, Sweeny and Moskowitz, JJ.